On Application for Rehearing.
(Feb. 1, 1904.)
PER OURIAM.
Tbe defendant has applied for a rehearing in this case upon the grounds that the court erred in holding that the defendant failed to ship the cotton within the time required by its contract, and in bolding that tbe plaintiff is entitled to recover, us damages, from tbe defendant, an amount representing the difference between the price paid for the cotton in the interior and that paid for the cotton purchased in New Orleans to supply its place. We find it sufficient to say in regard to these grounds of complaint that it was not the purpose of the court, in nonsuiting the plaintiff, to hold .definitely that the defendant was in default with reference to the shipment of the entire lot of cotton which had been placed in its possession, and that it may he that the measure of damages should be tbe difference between the price of the cotton purchased by the plaintiff and the price at which the delayed cotton was eventually sold. The questions of the number of bales with respect to which the defendant was in default, and of the measure of damages, will not, therefore, be considered as concluded by tbe judgment herein rendered.
Rebearing refused.